Teche Reported 13.9% Higher EPS in Second Quarter 2012 Compared to Second Quarter 2011; Solid Earnings Trend Continues NEW IBERIA, LA – NYSE-AMEX:TSH - Patrick Little, President and CEO of Teche Holding Company, holding company for Teche Federal Bank, today reported on earnings for the Company for the quarter ended March 31, 2012, the second quarter of fiscal year 2012. Earnings for the quarter ended March 31, 2012 amounted to $1.7 million or $0.82 per diluted share, compared to $1.5 million or $0.72 per diluted share for the same quarter in fiscal 2011, an increase of $0.10 per diluted share, or 13.9%. “Earnings for the six month period ended March 31, 2012 amounted to $3.5 million, or $1.67 per diluted share, compared to $3.3 million or $1.59 per diluted share, for the same period in fiscal 2011, an increase of $0.08 per diluted share, or 5.0%.“We have posted record earnings for the past three fiscal years,” said Little.“At the halfway point this year, we are ahead of last year.” “As a result of our outstanding results over the past three years, we were recently named to Keefe, Bruyette and Wood’s (KBW) prestigious 2012 “Bank Honor Roll” for a second consecutive year and Bank Director Magazine’s “Nifty 50” rankings. The Company reported the following points of interest: · Average earning assets increased 2.1% or $15.9 million to $754.0 million as compared to the linked quarter and 8.7% or $60.2 million as compared to the same quarter a year ago. · Total loans increased 1.4% or $8.8 million to $641.5 million at March 31, 2012 as compared to the linked quarter and 9.1% or $53.3 million as compared to a year ago. · Net charge offs for the quarter amounted to 0.08% of average loans. · SmartGrowth Deposits increased 7.7% over the linked quarter and 7.8% compared to a year ago.SmartGrowth Deposits amounted to 75.0% of total deposits, compared to 73.3% at December 31, 2011 and 71.8% a year ago. · Checking Account Balances increased 12.2% compared to the linked quarter and 15.5% compared to March 31, 2011. · The average rate paid on all deposits was 0.72% for the quarter compared to 0.76% for the linked quarter and 0.94% a year ago. Page 1 of 21 · Quarterly operating revenue remained stable at $11.6 million, as compared to the previous four quarters. · Tangible book value per share increased to $37.91, an increase of 1.2% or $0.44 for the linked quarter and 6.9% or $2.44 year-over-year. Capital Over the past twelve months, stockholders’ equity increased 5.9% to a record $82.2 million while assets increased 6.1% to a record $829.7 million.The tangible equity ratio at March 31, 2012 has increased to 9.50% compared to 9.49% a year ago.Tangible book value per common share has increased to a record $37.91, an increase of 6.9% compared to a year ago.Risk based capital increased to 14.12% compared to 13.94% a year ago; and the equity to asset ratio decreased to 9.90% from 9.92% a year ago. Over the past twelve month period, total assets increased 6.1% or $47.6 million to $829.7 million. “While we are extremely pleased that we have been able to post record earnings for three consecutive years, we also have been mindful of the possibility that interest rates could rise in the future,” said Little.“To help prepare for that, we currently maintain an asset sensitive position, primarily due to our SmartGrowth Deposits, our Consumer & Commercial Loan portfolios, our long-term advances and the long-term nature of our time deposits.” QUARTERLY COMPARISON Mar ‘12 Dec ‘11 Sep '11 Jun '11 Mar '11 Stockholders’ Equity (in millions) $ Ratio of Equity to Assets % $ % Tangible Equity Ratio % Total Risk-Based Capital Ratio % Book Value per Common Share $ Tangible Book Value Per Common Share $ Total Assets (in millions) $ Asset Quality The following tables set forth asset quality ratios and allowance for loan loss activity for each of the past five quarters: Net Charge offs, ALLL, NPAs QUARTERLY COMPARISON Mar’ 12 Dec ‘11 Sep ‘11 Jun ‘11 Mar ‘11 Net Charge-offs/Average Loans % ALLL*/NPLs % ALLL*/NPAs % ALLL*/Loans % NPAs/Assets % *ALLL figures include specific reserves The following table sets forth the allowance for loan loss activity for each of the past five quarters. Allowance for Loan Loss Provision & Charge-offs QUARTERLY COMPARISON (in 000's) Mar ‘12 Dec ‘11 Sep '11 Jun '11 Mar '11 Beginning ALLL $ Provision for Loan Losses Net Charge-offs Ending ALLL $ Ending ALLL (net of specific reserves) $ Page 2 of 21 The allowance for loan losses was 1.32% of total loans, or $8.5 million, at March 31, 2012 compared to 1.33% of total loans, or $8.4 million at December 31, 2011 and 1.78% of total loans, or $10.5 million at March 31, 2011. Net charge-offs for the quarter were $0.5 million, or 0.08% of average loans, compared to $0.5 million or 0.09% of average loans for the same period a year ago.For the twelve months ended March 31, 2012, net charge offs were $4.7 million or 0.76% of average loans, compared to $1.8 million or 0.29% of loans for the twelve months ended March 31, 2011.The increase in our net charge-offs for twelve month period over the prior period, was due to the charge off of specific reserves on impaired loans which we previously held in reserve as was accepted practice under our previous regulator. Non-performing assets decreased to $11.8 million, or 1.43% of total assets at March 31, 2012, compared to $12.4 million, or 1.53% of total assets at December 31, 2011 and $17.3 million, or 2.22% of total assets a year ago, primarily due to sales of real estate owned during the quarter. Net Interest Income QUARTERLY COMPARISON (In 000’s) Mar ‘12 Dec ‘11 Sep ‘11 Jun ‘11 Mar ‘11 Interest Income $ Interest Expense Net Interest Income $ Interest income increased slightly compared to the linked quarter primarily due to growth in loan balances offset somewhat by reduced yields on loans.Interest expense increased slightly compared to the linked quarter. Net Interest Margin and Spread QUARTERLY COMPARISON Mar ‘12 Dec ‘11 Sep '11 Jun '11 Mar '11 Yield on Earning Assets % Cost of Interest Bearing Liabilities % Spread % Net Interest Margin % Net interest margin amounted to 4.08% for the three-month period ended March 31, 2012 compared to 4.25% for the three-months ended March 31, 2011.The decrease was primarily due to lower rates on interest earning assets offset somewhat by lower rates on interest bearing liabilities. Spread amounted to 3.90% for the three month period ended March 31, 2012, compared to 4.04% for the same period in the previous year.Compared to the same quarter last year, average yield on earnings assets decreased 41 basis points from 5.61% to 5.20%, while the average cost of funds decreased 26 basis points from 1.57% to 1.31%. Operating Revenue Operating revenue for the quarter, consisting of net interest income (before provisions for loan losses) plus non-interest income, amounted to $11.6 million, which was $0.4 million higher than the same quarter in 2011. Page 3 of 21 The table below reflects the Company’s operating revenues in millions over the past five quarters: Operating Revenue QUARTERLY COMPARISON (in millions) Mar ‘12 Dec ‘11 Sep '11 Jun '11 Mar '11 Net Interest Income $ Non Interest Income Operating Revenue $ Non-Interest Income Non-interest income remained stable at $3.9 million compared to $3.8 million in the linked quarter and $3.8 million for the same quarter in 2011.Non-interest income amounted to 1.89% of average assets for the quarter, compared to 1.88% for the linked quarter and 2.03% a year ago. Non-Interest Income & Expense QUARTERLY COMPARISON (in thousands) Mar ‘12 Dec ‘11 Sep ‘11 Jun ‘11 Mar '11 Interchange fee Income $ Other Non-Interest Income $ Total Non-Interest Income $ Total Non-Interest Income/Avg. Assets % Non-Interest Expense $ Non-Interest Expense/Avg. Assets % Non-Interest Expense For the quarter, non-interest expense was $8.4 million or 4.11% of average assets, compared to the linked quarter of $8.4 million or 4.21% of average assets with the decrease primarily due to a growth in assets.Compared to the same quarter in fiscal 2011, non-interest expense increased by $0.5 million from $7.9 million to $8.4 million, an increase of 6.7% primarily due to increases in compensation, marketing, data processing and expenses related to adjustments in values of foreclosed assets. Net Income and Dividends On February 23, 2012, the board of directors declared a $0.365 per share quarterly dividend, its sixty-seventh consecutive.Based on the closing price of the Company’s common stock of $37.42 on that date, the annualized dividend yield was 3.9%.Since 2003, the Company has increased dividends for nine consecutive years. QUARTERLY COMPARISON(In 000’s) Mar ‘12 Dec ‘11 Sep '11 Jun '11 Mar '11 Dividends Declared Per Share $ Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ Page 4 of 21 Loans QUARTERLY COMPARISON(In 000,000’s) Mar ‘12 Dec ‘11 Sep '11 Jun '11 Mar '11 SmartGrowth Loans Consumer $ Commercial Home Equity SmartMortgages Total SmartGrowth Loans $ Mortgage Loans (owner occupied conforming) Total Loans $ Linked Quarter Comparison.Gross loans receivable increased to $641.5 million at March 31, 2012, from $632.6 million at December 31, 2011, an increase of $8.9 million, or 1.4% due primarily to increases in 15-year one-to-four family mortgage loans and adjustable rate mortgage loans offset somewhat by reductions in consumer, commercial, and home equity loans.SmartGrowth Loans, consisting of commercial loans, home equity loans, SmartMortgage loans and consumer loans, were $463.9 million, or 72.3% of total loans at March 31, 2012, compared to $466.5 million, or 73.7% at December 31, 2011, a three month decrease of $2.6 million, or 0.6%. Commercial loan balances at March 31, 2012 amounted to $208.6 million, compared to $213.6 million at December 31, 2011, a three month decrease of $5.0 million or 2.4%.Consumer loan balances at March 31, 2012 amounted to $106.6 million, compared to $107.4 million at December 31, 2011, a linked quarter decrease of $0.8 million, or 0.7%. One Year Comparison.Gross loans receivable increased to $641.5 million at March 31, 2012 from $588.2 million at March 31, 2011 a twelve month increase of $53.3 million, or 9.1%.SmartGrowth Loans increased to $463.9 million at March 31, 2012, from $456.5 million at March 31, 2011, a twelve month increase of $7.4 million, or 1.6%. Commercial loan balances at March 31, 2012 amounted to $208.6 million, compared to $207.5 million at March 31, 2011 a twelve month increase of $1.1 million, or 0.5%.Consumer loan balances at March 31, 2012 amounted to $106.6 million, compared to $109.1 million at March 31, 2011 a twelve month decrease of $2.5 million, or 2.3%. Deposits QUARTERLY COMPARISON(In 000,000’s) Mar ‘12 Dec ‘11 Sep '11 Jun '11 Mar '11 SmartGrowth Deposits Checking $ Money Market Savings Total SmartGrowth Deposits $ Time Deposits Total Deposits $ Linked Quarter Comparison.Total deposits increased to $630.5 million at March 31, 2012, from $599.3 million at December 31, 2011, a linked quarter increase of $31.2 million or 5.2%. The Company’s SmartGrowth Page 5 of 21 Deposit Accounts, consisting of checking accounts, money market accounts, and savings accounts increased $33.7 million to $473.0 million or 7.7% at March 31, 2012, from $439.3 million at December 31, 2011. Checking account balances at March 31, 2012 increased $24.3 million, or 12.2%, to $223.3 million from $199.0 million at December 31, 2011. One Year Comparison. Total deposits increased to $630.5 million at March 31, 2012, from $610.9 million at March 31, 2011, a twelve month increase of $19.6 million, or 3.2%.Total SmartGrowth Deposits increased $34.3 million, or 7.8% from $438.7 million at March 31, 2011 to $473.0 million at March 31, 2012. SmartGrowth Deposits amounted to 75.0% of total deposits as of March 31, 2012 compared to 71.8% at March 31, 2011. Checking account balances have increased 15.5%, or $30.0 million, in the past twelve months from $193.3 million at March 31, 2011 to $223.3 million at March 31, 2012. Checking account balances at March 31, 2012 accounted for 35.4% of total deposits compared to 31.6% of total deposits at March 31, 2011. Teche Holding Company is the parent company of Teche Federal Bank, which operates nineteen offices in South Louisiana and serves over 60,000 customers.Teche Federal Bank is the fourth largest publicly owned bank based in Louisiana with over $829 million in assets. Deposits at Teche Federal Bank are insured up to the legal maximum amount by the Federal Deposit Insurance Corporation (FDIC).Teche Holding Company’s common stock is traded under the symbol “TSH” on the NYSE AMEX. Statements contained in this news release, which are not historical facts, are forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995.Such forward-looking statements are subject to risks and uncertainties which could cause actual results to differ materially from those currently anticipated due to a number of factors, which include, but are not limited to, factors discussed in documents filed by Teche Holding Company with the Securities and Exchange Commission from time to time.The Company does not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by or on behalf of the Company. Page 6 of 21 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) New Iberia, LA Statements of Income (UNAUDITED) THREE MONTHS ENDED Mar. Dec. Sep. Jun. Mar. Condensed Statements of Income Interest Income $ Interest Expense _2,111 Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Non Interest Income Non Interest Expense _8,445 Income Before Income Taxes Income Taxes Net Income $ Selected Financial Data Dividends Declared Per Share $ Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ Annualized Return on Avg. Assets % Annualized Return on Avg. Equity % Annualized Return on Avg. Tangible Equity (1) % Yield on Interest Earning Assets % Cost of Interest Bearing Liabilities % Spread % Net Interest Margin % Non-Interest Income/Avg. Assets % Non-Interest Expense/Avg. Assets % Quarterly Net Charge-offs/Avg. Loans % Weighted avg. shares Outstanding Basic Diluted AVERAGE BALANCE SHEET DATA Total Assets $ Earning assets $ Loans $ Interest-bearing deposits $ Total deposits $ Total stockholders’ equity $ (1) Eliminates the effect of goodwill and the core deposit intangible assets and the related amortization expense on a tax effected basis.The amount was calculated using the following information. Average Stockholders’ Equity $ Less average goodwill and other intangible assets, net of related income taxes Average Tangible Equity $ Net Income Plus Amortization of core deposit intangibles, net of related income taxes 2 2 2 3 2 Net Income, as adjusted $ Page 7 of 21 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) New Iberia, LA Statements of Income (UNAUDITED) FISCAL YEAR TO DATE (SIX MONTHS) ENDED Mar. Mar. $Change %Change Interest Income $ $ $ ) -0.8 % Interest Expense ) -14.6 % Net Interest Income % Provision for Loan Losses ) -58.1 % Net Interest Income after Provision for Loan Losses % Non Interest Income ) -2.3 % Non Interest Expense % Income Before Income Taxes % Income Taxes 82 % Net Income $ $ $ % Selected Financial Data Dividends Declared Per Share $ $ $ % Basic Earnings Per Common Share % Diluted Earnings Per Common Share % Annualized Return on Avg. Assets % % -0.02
